

114 S1067 IS: Regulatory Review and Sunset Act of 2015
U.S. Senate
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1067IN THE SENATE OF THE UNITED STATESApril 23, 2015Mr. Blunt (for himself, Mr. Roberts, Mr. Tillis, and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require the periodic review and automatic termination of Federal regulations.
	
 1.Short titleThis Act may be cited as the Regulatory Review and Sunset Act of 2015. 2.PurposesThe purposes of this Act are—
 (1)to require agencies to regularly review significant rules to determine whether the rules should be continued without change, modified, consolidated with another rule, or terminated;
 (2)to require agencies to consider the comments of the public, the regulated community, and Congress regarding the actual costs and burdens of rules reviewed under this Act, and whether the rules are obsolete, unnecessary, duplicative, conflicting, or otherwise inconsistent;
 (3)to require that any rules continued in effect under this Act meet all the legal requirements that would apply to the issuance of a new rule, including any applicable Federal cost-benefit and risk assessment requirements;
 (4)to provide for the review of significant rules and other rules through a sunset review process and to provide for the repeal of or other change in such rules in accordance with chapters 5 and 7 of title 5, United States Code;
 (5)to provide for a petition process that allows the public and appropriate committees of Congress to request that other rules that are not significant be reviewed in the same manner as significant rules; and
 (6)to require the Administrator to coordinate and be responsible for sunset reviews conducted by agencies.
 3.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Office of Information and Regulatory Affairs in the Office of Management and Budget.
 (2)AgencyThe term agency has the meaning given that term in section 551(1) of title 5, United States Code. (3)Appropriate committee of CongressThe term appropriate committee of Congress means, with respect to a rule, each standing committee of Congress having authority under the Rules of the House of Representatives or the Senate to report a bill to amend the provision of law under which the rule is issued.
 (4)Appropriate Federal banking agencyThe term appropriate Federal banking agency has the meaning given that term in section 3(q) of the Federal Deposit Insurance Act (12 U.S.C. 1813(q)).
 (5)Covered ruleThe term covered rule means a rule that— (A)is determined by the Administrator to be a significant rule; or
 (B)is any other rule designated by an agency or the Administrator for sunset review under this Act. (6)Major ruleThe term major rule means any rule that the Administrator finds has resulted in or is likely to result in—
 (A)an annual effect on the economy of $100,000,000 or more; (B)a major increase in costs or prices for consumers, individual industries, Federal, State, or local government agencies, or geographic regions; or
 (C)significant adverse effects on competition, employment, investment, productivity, innovation, or the ability of United States-based enterprises to compete with foreign-based enterprises in domestic and export markets.
 (7)RuleThe term rule— (A)means—
 (i)any agency statement of general applicability and future effect, including agency guidance documents, designed to implement, interpret, or prescribe law or policy, or describing the procedures or practices of an agency, or intended to assist in such actions; and
 (ii)each set of rules— (I)designated in the Code of Federal Regulations as a part; and
 (II)that do not appear in the Code of Federal Regulations and are comparable to a part of that Code under guidelines established by the Administrator; and
 (B)does not include— (i)regulations or other agency statements—
 (I)issued in accordance with formal rulemaking provisions of sections 556 and 557 of title 5, United States Code, or in accordance with other statutory formal rulemaking procedures required for such regulations or statements;
 (II)that are limited to agency organization, management, or personnel matters; (III)issued with respect to a military or foreign affairs function of the United States; or
 (IV)that the Administrator certifies in writing are necessary for the enforcement of the Federal criminal laws;
 (ii)regulations, statements, or other agency actions that are reviewed and usually modified each year (or more frequently), or are reviewed regularly and usually modified based on changing economic or seasonal conditions; or
 (iii)regulations or other agency actions that grant an approval, license, permit, registration, or similar authority or that grant or recognize an exemption or relieve a restriction, or any agency action necessary to permit new or improved applications of technology or to allow the manufacture, distribution, sale, or use of a substance or product.
 (8)Significant ruleThe term significant rule means a rule that the Administrator determines— (A)has resulted in or is likely to result in an annual effect on the economy of $100,000,000 or more;
 (B)is a major rule; or (C)was issued pursuant to a significant regulatory action, as that term is defined in Executive Order 12866 (5 U.S.C. 601 note; relating to regulatory planning and review), as in effect on September 30, 1993.
 (9)Sunset reviewThe term sunset review means a review of a rule under this Act. 4.Designation of rules for sunset review (a)Covered rulesA covered rule shall be subject to sunset review in accordance with this Act.
			(b)Public petitions
 (1)In generalAny person adversely affected by a rule that is not a significant rule may submit a petition to the agency that has jurisdiction over the rule requesting that the agency designate the rule for sunset review, which shall—
 (A)be in writing, but is not otherwise required to be in any particular form; and (B)identify the rule for which sunset review is requested with reasonable specificity and state on its face that the petitioner seeks sunset review of the rule.
 (2)Response required for noncomplying petitionsIf an agency determines that a petition submitted under paragraph (1) does not meet the requirements of this subsection, the agency shall provide a response to the petitioner not later than 30 days after the date on which the agency received the petition, which shall—
 (A)notify the petitioner of the problem; and (B)provide information on how to formulate a petition that meets those requirements.
 (3)Decision within 90 daysNot later than 90 days after the date on which an agency receives a petition under paragraph (1) that meets the requirements of this subsection, the agency shall transmit a response to the petitioner stating whether the petition was granted or denied, except that the agency may extend such period by a total of not more than 30 days.
 (4)Petitions deemed granted for substantial inexcusable delayA petition submitted under paragraph (1) is deemed to have been granted by an agency, and such agency is deemed to have designated the rule for sunset review, if a court finds there is a substantial and inexcusable delay, beyond the period specified in paragraph (3), in notifying the petitioner of the determination of the agency to grant or deny the petition.
 (5)Public logEach agency shall maintain a public log of petitions submitted under paragraph (1), which shall include the status or disposition of each petition.
				(c)Congressional requests
 (1)In generalAn appropriate committee of Congress, or a majority of the majority party members or a majority of nonmajority party members of the committee, may request in writing that the Administrator designate any rule that is not a significant rule for sunset review.
 (2)Designation by AdministratorNot later than 30 days after the date on which the Administrator receives a request under paragraph (1), the Administrator shall designate the rule for sunset review, unless the Administrator determines that it would not be in the public interest to conduct a sunset review of the rule.
 (3)Notice of denialIf the Administrator denies a request under paragraph (1), the Administrator shall transmit to the committee of Congress making the request a notice stating the reasons for the denial.
 (d)Publication of notice of designation for sunset reviewAfter designating a rule under subsection (b) or (c) for sunset review, the agency or the Administrator, as applicable, shall promptly publish a notice of that designation in the Federal Register.
			5.Criteria for sunset review
 (a)DefinitionIn this section, the term applicable requirements includes any requirement for— (1)cost-benefit analysis; and
 (2)standardized risk analysis and risk assessment. (b)Compliance with other lawsIn order for any rule subject to sunset review to continue without change or to be modified or consolidated in accordance with this Act, the rule shall be authorized by law and meet all applicable requirements that would apply if it were issued as a new rule pursuant to section 553 of title 5, United States Code, or other statutory rulemaking procedures required for that rule.
 (c)Governing lawIf there is a conflict between applicable requirements and an Act under which a rule was issued, the conflict shall be resolved in the same manner as the conflict would be resolved if the agency were issuing a new rule.
			6.Sunset review procedures
			(a)Functions of the administrator
				(1)Notice of rules subject to review
 (A)Inventory and first listNot later than 6 months after the date of enactment of this Act, the Administrator shall conduct an inventory of rules in effect on the date of enactment of this Act and publish a first list of covered rules, which shall—
 (i)specify the particular group to which each significant rule is assigned under paragraph (2), and state the review deadline for all significant rules in each such group in accordance with section 7(a)(1); and
 (ii)include other rules subject to sunset review for any other reason, and state the review deadline for each such rule in accordance with section 7(a)(1).
 (B)Subsequent listsAfter publication of the first list under subparagraph (A), the Administrator shall publish an updated list of covered rules at least annually, specifying the review deadline for each rule on the list.
					(2)Grouping of significant rules in first list
 (A)Staggered reviewTo permit orderly and prioritized sunset reviews, the Administrator shall— (i)assign each significant rule in effect on the date of enactment of this Act to 1 of 4 groups established by the Administrator; and
 (ii)specify for each such group an initial review deadline in accordance with section 7(a)(1). (B)PrioritizationsIn determining which rules shall be given priority in time in the assignment under subparagraph (A)(i), the Administrator shall—
 (i)consult with appropriate agencies; and (ii)prioritize rules based on—
 (I)the grouping of related rules under paragraph (3); (II)the extent of the cost of each rule and on the regulated community and the public, with priority in time given to those rules that impose the greatest cost;
 (III)consideration of the views of regulated persons, including State and local governments; (IV)whether a particular rule has recently been subject to cost-benefit analysis and risk assessment, with priority in time given to those rules that have not been subject to such analysis and assessment;
 (V)whether a particular rule was issued under a statutory provision that provides relatively greater discretion to an official in issuing the rule, with priority in time given to those rules that were issued under provisions that provide relatively greater discretion;
 (VI)the burden of reviewing each rule on the reviewing agency; and (VII)the need for orderly processing and the timely completion of the sunset reviews of rules in effect on the date of enactment of this Act.
 (3)Grouping of related rulesThe Administrator shall— (A)group related rules under paragraph (2) (and designate other rules) for simultaneous sunset review based upon subject matter similarity, functional interrelationships, and other relevant factors to ensure comprehensive and coordinated review of redundant, overlapping, and conflicting rules and requirements;
 (B)ensure simultaneous sunset reviews of covered rules without regard to whether the rules were issued by the same agency; and
 (C)designate any other rule for sunset review that is necessary for a comprehensive sunset review whether or not the other rule is otherwise a covered rule.
 (4)GuidanceThe Administrator shall provide timely guidance to agencies on the conduct of sunset reviews and the preparation of sunset review notices and reports required under this Act to ensure—
 (A)uniform, complete, and timely sunset reviews; and (B)notice and opportunity for public comment under section 8(a).
 (5)Review and evaluation of reportsNot later than 90 days after receiving a preliminary report under subsection (b)(2), the Administrator shall—
 (A)review and evaluate each preliminary and final report submitted by an agency under paragraphs (2) and (3) of subsection (b); and
 (B)transmit comments to the head of the agency regarding— (i)the quality of the analysis in the report, including whether the agency has properly applied section 5;
 (ii)the consistency of the proposed action of the agency with actions of other agencies; and (iii)whether the rule should be continued without change, modified, consolidated with another rule, or terminated.
						(b)Agency sunset review procedure
 (1)Sunset review noticeNot less than 30 months before the review deadline under section 7(a) for a covered rule issued by an agency, the agency shall—
 (A)publish a sunset review notice in accordance with section 8(a) in the Federal Register and, to the extent reasonable and practicable, in other publications or media that are designed to reach those persons most affected by the covered rule; and
 (B)request the views of the Administrator and the appropriate committees of Congress on whether to continue without changing, modifying, consolidating, or terminating the covered rule.
 (2)Preliminary reportIn reviewing a covered rule, the agency shall— (A)consider public comments and other recommendations generated by a sunset review notice under paragraph (1); and
 (B)not less than 1 year before the review deadline under section 7(a) for the covered rule, publish in the Federal Register, in accordance with section 8(b), and transmit to the Administrator and the appropriate committees of the Congress a preliminary report.
 (3)Final reportThe agency shall— (A)consider the public comments and other recommendations generated by the preliminary report under paragraph (2) for a covered rule;
 (B)consult with the appropriate committees of Congress before issuing a final report; and (C)not less than 90 days before the review deadline of the covered rule, publish in the Federal Register, in accordance with subsection (c)(2) or (d) of section 8, and transmit a final report to the Administrator and the appropriate committees of Congress.
 (4)Open procedures regarding sunset reviewIn any sunset review conducted under this Act, the agency conducting the review shall make a written record describing the subject of all contacts the agency or Administrator made with non-governmental persons outside the agency relating to the review, which shall be made available, upon request, to the public.
 (c)Effectiveness of agency recommendationIf a final report under subsection (b)(3)— (1)recommends that a covered rule should be continued without change, the covered rule shall be continued; and
 (2)recommends that a covered rule should be modified, consolidated with another rule, or terminated, the rule may be modified, so consolidated, or terminated in accordance with section 8(d).
 (d)Preservation of independence of federal bank regulatory agenciesThe head of any appropriate Federal banking agency, the Federal Housing Finance Board, the National Credit Union Administration, and the Office of Federal Housing Enterprise Oversight shall have the authority with respect to that agency that would otherwise be granted under subsection (a) to the Administrator.
			7.Review deadlines for covered rules
 (a)In generalFor purposes of this Act, the review deadline of a covered rule is as follows: (1)Existing significant rules (A)In generalFor a significant rule in effect on the date of enactment of this Act, the initial review deadline is the last day of the 4-year, 5-year, 6-year, or 7-year period beginning on the date of enactment of this Act, as specified by the Administrator under section 6(a)(2)(A).
 (B)Other significant rulesFor a significant rule that is not assigned to such a group specified under section 6(a)(2)(A) on the date that is 6 months after the date of enactment of this Act, the initial review deadline is the last day of the 4-year period beginning on the date of enactment of this Act.
 (2)New significant rulesFor a significant rule that first takes effect after the date of enactment of this Act, the initial review deadline is the last day of the 10-year period beginning on the date on which the rule takes effect.
 (3)Rules covered pursuant to public petition or congressional requestFor a rule subject to sunset review pursuant to a public petition under section 4(b) or a congressional request under section 4(c), the initial review deadline is the last day of the 3-year period beginning on—
 (A)the date on which the agency or Administrator so designates the rule for sunset review; or (B)the date of issuance of a final court order that the agency is deemed to have designated the rule for sunset review.
 (4)Related rule designated for reviewFor a rule that the Administrator designates under section 6(a)(3) for sunset review because it is related to another covered rule and that is grouped with that other rule for simultaneous review, the initial review deadline is the same as the review deadline for that other rule.
 (b)Temporary extensionThe review deadline under subsection (a) for a covered rule may be extended by the Administrator for not more than 6 months by publishing notice thereof in the Federal Register that describes the reasons why the temporary extension is necessary to respond to or prevent an emergency situation.
 (c)Determinations where rules have been amendedFor purposes of this Act, if various provisions of a covered rule were issued at different times, the rule as a whole shall be treated as if it were issued on the later of—
 (1)the date of issuance of the provision of the rule that was issued first; or (2)the date on which the most recent review and revision of the rule under this Act was completed.
				8.Sunset review notices and agency reports
 (a)Sunset review noticesThe sunset review notice required under section 6(b)(1) for a covered rule shall— (1)request comments regarding whether the rule should be continued without change, modified, consolidated with another rule, or terminated;
 (2)if applicable, request comments regarding whether the rule meets the applicable Federal cost-benefit and risk assessment criteria; and
 (3)solicit comments about the past implementation and effects of the rule, including— (A)the direct and indirect costs incurred as a result of the rule, including the net reduction in the value of private property (whether real, personal, tangible, or intangible), and whether the incremental benefits of the rule exceeded the incremental costs of the rule, both generally and regarding each of the specific industries and sectors the rule covers;
 (B)whether the rule as a whole, or any major feature of it, is outdated, obsolete, or unnecessary, whether by change of technology, the marketplace, or otherwise;
 (C)the extent to which the rule or information required to comply with the rule duplicated, conflicted, or overlapped with requirements under rules of other agencies;
 (D)in the case of a rule addressing a risk to health or safety or the environment, what the perceived risk was at the time of issuance and to what extent the risk predictions were accurate;
 (E)whether the rule unnecessarily impeded domestic or international competition or unnecessarily intruded on free market forces, and whether the rule unnecessarily interfered with opportunities or efforts to transfer to the private sector duties carried out by the Federal Government;
 (F)whether, and to what extent, the rule imposed unfunded mandates on, or otherwise affected, State and local governments;
 (G)whether compliance with the rule required substantial capital investment and whether terminating the rule on the next review deadline would create an unfair advantage to those who are not in compliance with the rule;
 (H)whether the rule constituted the least cost method of achieving its objective consistent with the criteria of the Act under which the rule was issued, and to what extent the rule provided flexibility to those who were subject to the rule;
 (I)whether the rule was worded simply and clearly, including clear identification of those who were subject to the rule;
 (J)whether the rule created negative unintended consequences; (K)the extent to which information requirements under the rule can be reduced; and
 (L)the extent to which the rule has contributed positive benefits, particularly health, safety, or environmental benefits.
 (b)Preliminary reports on sunset reviewsThe preliminary report required under section 6(b)(2) on the sunset review of a covered rule shall contain—
 (1)a request for public comments; (2)specific requests for factual findings and recommended legal conclusions regarding the application of section 6 to the rule, the continued need for the rule, and whether the rule duplicates functions of another rule;
 (3)a request for comments on whether the rule should be continued without change, modified, consolidated with another rule, or terminated; and
 (4)if consolidation or modification of the rule is recommended, suggestions for the proposed text of the consolidated or modified rule.
				(c)Final reports on sunset reviews
 (1)In generalThe final report required under section 6(b)(3) on the sunset review of a covered rule shall— (A)contain the factual findings and legal conclusions of the agency conducting the review regarding the application of section 6 to the rule and the proposed recommendation of the agency as to whether the rule should be continued without change, modified, consolidated with another rule, or terminated;
 (B)in the case of a rule that the agency proposes to continue without change, so state; (C)in the case of a rule that the agency proposes to modify or consolidate with another rule, contain—
 (i)a notice of proposed rulemaking under section 553 of title 5, United States Code, or under other statutory rulemaking procedures required for that rule; and
 (ii)the text of the rule as so modified or consolidated; and (D)in the case of a rule that the agency proposes to terminate, contain a notice of proposed rulemaking for termination consistent with subparagraph (C)(i).
 (2)PublicationA final report under paragraph (1)(B) shall be published in the Federal Register. (d)Rulemaking (1)PublicationA final report under subparagraph (C) or (D) of subsection (c)(1) shall be published in the Federal Register, which shall constitute publication of the notice required under subsection (c)(1)(C)(i).
 (2)RequirementAfter publication of a final report under subparagraph (C) or (D) of subsection (c)(1), the agency that conducted the sunset review of the covered rule shall conduct the rulemaking that is required in the final report.
 (e)Legislative recommendationsIf the head of an agency determines that a rule in a final report under subparagraph (C) or (D) of subsection (c)(1) cannot be changed, modified, or consolidated with another rule without legislative action, the head of the agency shall include in the final report a description of what legislative changes are required to implement the recommendations in the final report with regard to the rule.
 9.Designation of agency regulatory review officersThe head of each agency shall designate an officer of the agency as the Regulatory Review Officer of the agency, who shall—
 (1)be responsible for the implementation of this Act by the agency; and (2)report directly to the head of the agency and the Administrator with respect to that responsibility.
 10.Relationship to the Administrative Procedure ActNothing in this Act shall be construed to supersede the provisions of chapter 5, 6, or 7 of title 5, United States Code.
		11.Effect of termination of a covered rule
 (a)In generalExcept as provided in subsection (b), if a covered rule is terminated under this Act— (1)this Act shall not be construed to prevent the President or an agency from exercising any authority that otherwise exists to implement the statute under which the rule was issued;
 (2)in an agency proceeding or court action between an agency and a non-agency party, the rule shall be given no conclusive legal effect, but may be submitted as evidence of prior agency practice and procedure; and
 (3)this Act shall not be construed to prevent the continuation or institution of any enforcement action that is based on a violation of the rule that occurred before the effectiveness of the rule terminated.
				(b)Effect on deadlines
 (1)DefinitionIn this subsection, the term deadline means any date certain for fulfilling any obligation or exercising any authority established by or under any Federal rule, or by or under any court order implementing any Federal rule.
 (2)EffectNotwithstanding subsection (a), any deadline for, relating to, or involving any action dependent upon, any rule terminated under this Act is suspended until the agency that issued the rule issues a new rule on the same matter, unless otherwise provided by a law.
				12.Judicial review
 (a)Public petitionA denial or substantial inexcusable delay in granting or denying a public petition under section 4(b) shall be considered a final agency action subject to review under section 702 of title 5, United States Code.
 (b)Congressional requestA denial of a congressional request under section 4(c) shall not be subject to judicial review. (c)Time limitation on filing a civil actionNotwithstanding any other provisions of law, an action seeking judicial review of a final agency action under this Act may not be brought—
 (1)in the case of a final agency action denying a public petition under section 4(b) or continuing without change, modifying, consolidating, or terminating a covered rule, more than 30 days after the date of that agency action; or
 (2)in the case of an action challenging a delay in deciding on a public petition under section 4(b), more than 1 year after the period applicable to the rule under section 4(b)(4).
 (d)Availability of judicial review unaffectedExcept to the extent that there is a direct conflict with the provisions of this Act, nothing in this Act shall be construed to affect the availability or standard of judicial review for agency regulatory action.
 13.Sunset of this actThis Act shall have no force or effect after the 10-year period beginning on the date of enactment of this Act.